The prisoner was indicted for the larceny of a slave, of the goods and chattels of one Elizabeth Edwards, and out of the possession of the said Elizabeth Edwards.
*The jury found a verdict in the following words : “We of the jury do find that William Williams, the prisoner at the bar, did steal, take and carry away, the negro slave Solomon, in the indictment named, on the 2Sth October, 1791, out of the possession of Thomas Edwards, to whom the said slave was hired for one year by Elizabeth Edwards, the right owner of the said negro slave Solomon. Now if the possession of the said Thomas Edwards be the possession of the said Elizabeth Edwards in law, we find the prisoner guilty of the felony, with which he stands charged, otherwise we find him not guilty.”
The matter of law arising on this verdict was adjourned, and at a General Court, June 26,1792, present, Tazewell, Jones and Nelson, judges, it was resolved “that the possession of Thomas Edwards, of the negro slave in the indictment named, is not sufficient in law to sustain the charge as laid in the said indictment, and that judgment thereon ought to be given for the defendant.”

Criminal Law—Indictments—Larceny—Slaves—From Whose Possession Stolen.—See monographic note on “Indictments, Informations, and Presentments” appended to Boyle v. Com., 14 Gratt. 674.